EXHIBIT ATWOOD OCEANICS, INC. AND SUBSIDIARIES FLEET STATUS REPORT AS OF MARCH 11, 2009 As used herein, “we”, “us”, and “our” refers to Atwood Oceanics, Inc. and its subsidiaries, except where the context indicates otherwise.Statements contained in this Fleet Status Report, including information regarding our estimated rig availability, contract duration, future dayrates, future daily operating costs, future effective tax rates, customer or contract status are forward-looking statements.These statements reflect management's reasonable judgment with respect to future events.Forward-looking statements involve risks and uncertainties.Actual results could differ materially from those anticipated as a result of various factors including: our dependence on the oil and gas industry; the risks involved in upgrade, repair and construction of our rigs; competition; operating risks; risks involved in foreign operations; risks associated with possible disruptions in operations due to terrorism; risks associated with a possible disruption in operations due to the war with Iraqand governmental regulations and environmental matters.A list of additional risk factors can be found in our annual report on Form 10-K for the year ended September 30, 2008, filed with the Securities and Exchange Commission.All information in this Fleet Status Report is as of the date indicated above.We undertake no duty to update the content of this Fleet Status Report or any forward-looking statement contained herein to conform the statement to actual results or to reflect changes in our expectations. RIG NAME RATED WATER DEPTH LOCATION CUSTOMER ESTIMATEDCONTRACT END DATE ESTIMATED CONTRACT DAYRATE UNAUDITED AVERAGE PER DAY OPERATING COSTS (NOT INCLUDING TAX) FOR THE THREE MONTHS ENDED JANUARY 31, 2008/MONTH ENDED JANUARY 31, 2008 ONLY ADDITIONAL COMMENTS SEMISUBMERSIBLES: ATWOOD EAGLE 5000’ Australia WOODSIDE ENERGY LTD (“WOODSIDE”) FIRM WORK – (2 years) June 2010 Approximately $405,000 $110,000,/$102,000 A portion of the dayrate is subject to some change due to currency exchange rate variance. Australia BHP BILLITON PETROLEUM FIRM WORK – (One well deferred from previous drilling program which cannot be drilled before January 1, 2009 but must be drilled by the end of calendar year 2009.) Approximately $170,000 for 35 days and $465,000 thereafter until completion. N/A Australia CHEVRON AUSTRALIA PTY. LTD. (“CHEVRON”) FIRM WORK – (Until new semisubmersible arrives in Australia) February/March 2011 $430,000/$450,000 N/A Subject to change due to cost escalation provisions in the contract. Australia CHEVRON OPTION WORK – Has option to continue to use rig for a mutually agreed term after the new semisubmersible arrives in Australia. $405,000/$425,000 N/A Subject to change due to cost escalation provisions in the contract. TBD N/A N/A N/A N/A The rig could incur ten (10) zero rate days in the first quarter of 2010 for regulatory inspections. ATWOOD HUNTER 5,000’ Eastern Mediterranean Sea NOBLE ENERGY, INC. (“NOBLE”) FIRM WORK - July 2009 $511,000 plus approximately $15,800 of amortizing revenues per day $102,000/$95,000 Subject to change due to cost escalation provisions in the contract. Mobilizing to Ghana KOSMOS ENERGY GHANA HC (“KOSMOS”) FIRM WORK - September 2009 (Estimated to take 55 days) $460,000 N/A Subject to change due to cost escalation provisions in the contract. Ghana KOSMOS FIRM WORK - June 2010 (Estimated to take 270 days) $538,000 N/A Subject to change due to cost escalation provisions in the contract. Other West Africa Designated Areas NOBLE/KOSMOS FIRM WORK - October/November 2012 $538,000 to $545,000 while operating and $460,000 during all mobilization periods N/A Subject to change due to cost escalation provisions in the contract. TBD N/A N/A N/A N/A The rig could incur ten (10) zero rate days in the third quarter of fiscal year 2009 for regulatory inspections. ATWOOD FALCON 5,000’ Malaysia SARAWAK SHELL BERHAD (“SHELL”) FIRM WORK – August 2009 $160,000/ plus approximately $28,000 of amortized per day revenue $83,000/$102,000 Malaysia SHELL FIRM WORK – August 2011 (Two years from completion of current firm work which is expected to be August 2009) $425,000/plus approximately $4,000 of amortized per day revenues Subject to change due to cost escalation provisions in the contract. ATWOOD SOUTHERN CROSS 2,000’ FIRM WORK – NONE NONE $81,000/$75,000 Contract opportunities are currently being pursued. TBD N/A N/A N/A N/A N/A The rig could incur ten (10) zero rate days in the fourth quarter of fiscal year 2010 for regulatory inspections. ATWOOD OSPREY 6,000’ Under construction in Singapore with Delivery Expected in early 2011 at which time the rig will be mobilized to Australia. CHEVRON AUSTRALIA PTY. LTD. FIRM WORK – Early 2014 if three-year commitment or early 2017 if six-year commitments.(Contract provides for a commitment of three years with option to extend to six years at time of delivery of rig) $470,000 (if three-year commitment) $450,000 (if six-year commitment) N/A Subject to change due to cost escalation provisions in the contract. CANTILEVER JACK-UPS: ATWOOD BEACON 400’ India GUJARAT STATE PETROLEUM CORPORATION LTD (“GSPC”) FIRM WORK – Completion of well in progress at the end of January 2009 (Estimated July 2009 $133,500 $48,000/$47,000 VICKSBURG 300’ Thailand CHEVRON OVERSEAS PETROLEUM FIRM WORK – June 2009 $154,000 $46,000/$45,000 TBD N/A N/A N/A N/A The rig could incur four (4) weeks of zero rate days during the third or fourth quarters of fiscal year 2009 for required maintenance and equipment upgrades. ATWOOD AURORA 350’ Preparing to commence mobilization to Egypt RWE DEA NILE GmbH (“RWE”) FIRM WORK – March 2011 $165,000/plus approximately $6,000 per day of amortized per day revenue N/A Subject to change due to cost escalation provisions in the contract. Egypt RWE OPTIONS – (1 Year) TBD N/A SEMISUBMERSIBLE TENDER ASSIST UNIT: SEAHAWK 1,800’ Equatorial Guinea AMERADA HESSEQUATORIAL GUINEA, INC. (“HESS”) FIRM WORK – March 2010 $85,000 $67,000/$66,000 Contract provides for dayrate increases based upon certain cost escalations as well as an approximately $15,000 per day reduction during periods when the rig is being relocated to a new drilling site. Equatorial Guinea HESS OPTIONS – (1 six-month option) September 2010 $85,000 N/A Dayrate subject to increase due to contract cost escalations. Equatorial Guinea N/A N/A N/A N/A The rig could incur three (3) to five (5) zero rate days during fiscal year 2009 for required maintenance. SUBMERSIBLE: RICHMOND 70’ US Gulf of Mexico CONTANGO OPERATIONS INC. (“CONTANGO”) FIRM WORK – (One well) May 2009 $85,000 $39,000/$36,000 US Gulf of Mexico CONTANGO OPTION – TBD TBD N/A US Gulf of Mexico N/A N/A N/A N/A The rig could incur ten (10) zero rate days in the third quarter of fiscal year 2010 for regulatory inspections. NOTE – EXPECTED TAX RATE 1)Virtually all of the Company’s tax provision relates to taxes in foreign jurisdictions.Working in foreign jurisdictions with nontaxable or deemed profit tax systems contribute to the effective tax rate being significantly less than the United States statutory rate.We currently expect our effective tax rate for fiscal year 2009 to be around 16%. 2) Other Drilling Costs in Addition to the Above Rig Costs – ESTIMATED AVERAGE PER DAY FOR THE THREE MONTHS ENDING MARCH
